Title: To James Madison from Sylvanus Bourne, 10 March 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


10 March 1801, Amsterdam. Transmits copies of Leiden Gazette. Reports that weight Great Britain will have in European balance of power is still undecided. France and Russia have important plans to be developed in a short time. Requests information on congressional action on memorial of consuls. In postscript, mentions Cathcart’s circular letter of 3 Jan.
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 2 pp. Bourne’s September 1800 memorial to Congress requested compensation for the services of consuls and indemnification for their losses in wartime (DNA: RG 233, 6A-F2.4).



   
   A full transcription of this document has been added to the digital edition.

